                                                Reynold Lambert             1251 Avenue of the Americas
                                                Partner                     New York, New York 10020

                                                                            T: 973.597.6340
                                                                            F: 973.597.6341
                                                                            E: rlambert@lowenstein.com


July 1, 2020


VIA ECF

Honorable Mary Kay Vyskocil, U.S.D.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:      Citadel Servicing Corporation v. Castle Placement, LLC, et al.
         Case No. 19 Civ. 3212 (MKV)


Dear Judge Vyskocil:

Pursuant to the Court’s directive in its Opinion and Order entered on December 19, 2019 (ECF
No. 37 at 23), the parties jointly submit this letter to provide an update to the Court regarding the
status of the arbitration. To date, the arbitration panel has conducted hearings on February 3, 4,
and 5, 2020. The arbitration is scheduled to resume via Zoom between July 6 and July 10, 2020,
with two additional hearing days reserved on July 21 and 22, 2020, if necessary. The parties
recommend that they provide the Court with another update regarding the status of the arbitration
within ninety (90) days of this letter, or on or before September 29, 2020.

We thank the Court for its attention to this matter. We are available at Your Honor’s convenience
should the Court have any questions or concerns.

Respectfully submitted,

 /s/ Reynold Lambert                                /s/ James W. Halter
 Reynold Lambert                                    James W. Halter
 LOWENSTEIN SANDLER LLP                             RASCO KLOCK PEREZ & NIETO, LLC
 1251 Avenue of the Americas                        555 Fifth Avenue, 17th Floor
 New York, New York 10020                           New York, New York 10017
 (973) 597-6340                                     (646) 970-4770
 rlambert@lowenstein.com                            jhalter@rascoklock.com
 Counsel for Plaintiff                              Counsel for Defendants




27800/12
07/01/2020 206698539.1
